Citation Nr: 0106644	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  00-02 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service connected pension purposes, including entitlement 
to an extra-schedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(2).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1973.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  



REMAND

The veteran seeks a permanent and total disability rating for 
pension purposes.  His disabilities are as follows: chronic 
obstructive pulmonary disease, status post right 
pneumothorax, thoracotomy, rated as 30 percent disabling; 
dysthymic disorder, rated as 10 percent disabling; painful 
scar of the thoracotomy site, rated as 10 percent disabling; 
and migraine headaches, rated as 10 percent disabling.  

The Board notes that the veteran underwent several VA 
examinations in August 1999.  It is also noted that he has 
been treated for alcohol and drug abuse by VA.  None of the 
VA examiners has offered an opinion as to the employability 
of the veteran.  

The Board must support its medical conclusions on the basis 
of independent medical evidence in the record or through 
adequate quotation from recognized treatises; it may not rely 
on its own unsubstantiated medical judgment to reject expert 
medical evidence in the record, but may reject a claimant's 
medical evidence only on the basis of other such independent 
medical evidence.  See Thurber v. Brown, 5 Vet. App. 119, 122 
(1993); Hatlestad v. Derwinski, 3 Vet. App. 213, 217 (1992); 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Nonservice-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, which is not in dispute here, and who is permanently and 
totally disabled due to disabilities that are not the result 
of her own willful misconduct. 38 U.S.C.A. § 1521 (West 
1991).

The Court has provided an analytical framework for 
application in pension cases. See Talley v. Derwinski, 2 Vet. 
App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).  The 
holdings in these cases are to the combined effect that VA 
has a duty to ensure that an appropriate rating for each 
disability of record is assigned using the approach mandated 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the 
"average person" and "unemployability" tests are both 
applied; and that if the benefit may not be awarded under the 
"average person" or "unemployability tests", a determination 
must then be made whether there is entitlement to non 
service-connected disability pension on an extraschedular 
basis.

The average person (or objective) test is rooted in 38 
U.S.C.A. § 1502(a)(1) (West 1991) and 38 C.F.R. § 4.15 (2000) 
and mandates that total disability will be found to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation, provided that the 
impairment is reasonably certain to continue throughout the 
life of the disabled person. The unemployability (or 
subjective) test arises from 38 U.S.C.A. § 1521(a) and 38 
C.F.R. §§ 3.321(b)(2) and 4.17 (2000) and mandates that where 
it is shown that a veteran's disabilities meet the percentage 
requirements of 38 C.F.R. § 4.16 (2000), and it is shown that 
they are permanent in nature, a determination should be made 
whether such disabilities render him or her incapable of 
substantially gainful employment. To meet the percentage 
requirements of 38 C.F.R. § 4.16, the veteran must suffer 
from one disability ratable at 60 percent or more, or two or 
more disabilities where one of the disabilities is ratable at 
40 percent or more, and the combined rating of all 
disabilities is 70 percent or more.

If the veteran does not meet either the "average person" or 
the "unemployability" tests, a determination is required as 
to whether the veteran should be granted entitlement to non 
service-connected disability pension on an extraschedular 
basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(2), 
on the basis that he or she is unemployable by virtue of age, 
occupational background or other related factors.

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. H.R. 4864, the Veterans Claims 
Assistance Act of 2000.  Such duty includes obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000.   In a nonservice-connected pension 
case, VA's duty to assist specifically includes obtaining an 
opinion as to the effect of all of a veteran's 
disability/disabilities on her ability to work. See, e.g., 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16 (2000).

The existing claims file currently contains no opinion based 
on consideration of the combined impact of all the veteran's 
demonstrated and claimed disabilities on his employability. 
Thus, further development pertinent to that question is 
necessary in this case.

Accordingly, this case is returned for the following:

1. The RO should contact the veteran and 
advise him that he has the right to 
submit additional evidence and argument 
on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised to submit 
and/or identify and provide the 
appropriate release for additional 
records pertinent to the severity of his 
claimed disabilities and/or the impact of 
such on his ability to maintain 
employment.  The RO should attempt to 
secure any records identified by the 
veteran and associate them with the 
claims file.  Failures to respond or 
negative replies should be noted in 
writing and also associated with the 
claims folder.  

2.  The RO should schedule a general 
medical examination for the veteran.  The 
entire claims file and a separate copy of 
this remand MUST be made available to the 
examiner in conjunction with the 
examination.  The examiner must review 
all records contained in the file.  The 
examiner should identify all existing 
disabilities, physical and mental, and 
evaluate the severity of each, 
particularly as such results in 
impairment of industrial capacity.  The 
examiner is requested to comment on 
whether any individual disability or any 
combination of such preclude the veteran 
from gainful employment, taking into 
account his age and educational, and 
vocational backgrounds.  A complete 
rationale must be provided for any 
opinions or conclusions drawn.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.

After all indicated development has been completed, to the 
extent possible, the RO should review the record to ensure 
that such is adequate for appellate review. The RO is advised 
that where the remand orders of the Board or the Court are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998). After 
any indicated corrective action has been completed, the RO 
should re-adjudicate the veteran's claim of entitlement to 
pension benefits, considering whether referral is warranted 
under 38 C.F.R. § 3.321, and ensuring that all of the 
veteran's disabilities have been separately rated.  The RO 
should consider whether the veteran meets the criteria 
provided under 38 U.S.C.A. §§ 1502(a)(1), 1521(a) (West 
1991); 38 C.F.R. §§ 3.321(b)(2), 4.15, 4.16, 4.17, 4.25 as 
well as the provisions of Talley v. Derwinski, 2 Vet. App. 
282 (1992); Brown v. Derwinski, 2 Vet. App. 444 (1992); and 
Roberts, supra.  If the veteran does not meet the percentage 
requirements, a permanent and total evaluation for pension 
purposes should be considered under 38 C.F.R. § 3.321(b)(2) 
(2000).  

If the benefit sought on appeal remains denied the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order. The veteran is advised that the examination requested 
in this remand is deemed necessary to evaluate his claim and 
that his failure, without good cause, to report for scheduled 
examinations could result in the denial of his claim. 38 
C.F.R. § 3.655 (2000).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




